   This document was signed electronically on June 5, 2019, which may be different from its
   entry on the record.


   IT IS SO ORDERED.

   Dated: June 5, 2019




                       IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

IN RE:                                     )
                                           )       CASE NO: 17-52679 - amk
Brandi Monique Daniels                     )
                                           )       CHAPTER 13
                             Debtor.       )

   ORDER GRANTING DEBTOR'S MOTION MOTION TO PURCHASE VEHICLE AND
                       INCUR CONSUMER DEBT

       This matter came on for consideration upon Debtor's Motion to Purchase Vehicle and Incur

Consumer Debt.

       The Court finds that said motion is well taken and should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Debtor's Motion to

Purchase Vehicle and Incur Consumer Debt, be and is hereby granted. Debtor is authorized to purchase



  17-52679-amk       Doc 63    FILED 06/05/19       ENTERED 06/05/19 16:07:51        Page 1 of 3
a 2018 Kia for $16,953.38 at $391.36 per month for 72 months at 22.20% interest, from VanDevere

Kia, or an alternative vehicle on substantially similar terms and conditions from an alternate dealership.

                                                   ###

PREPARED AND APPROVED BY:

/s/ Mark H. Knevel
_____________________________
KNEVEL LAW CO. LPA
Mark H. Knevel - 0029285
Attorney for Debtor
5250 Transportation Blvd Suite 201
Garfield Heights, OH 44125
(216) 523 – 7800 FAX 523 – 7801
Email: mknevel@knevellaw.com

APPROVED BY:

__________________________________
Keith Rucinski, (#0063137)
Chapter 13 Trustee
One Cascade Plaza, Suite 2020
Akron, OH 44308
330-762-6335
330-762-7072
krucinski@ch13akron,com




  17-52679-amk        Doc 63     FILED 06/05/19      ENTERED 06/05/19 16:07:51            Page 2 of 3
                                         SERVICE LIST


Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

       United States Trustee for Region 9
             Cleveland Off ice of the United States Trustee, on behalf of Daniel M.
       McDermitt, United States Trustee for Region 9.

       Chapter 13 Trustee
             Keith Rucinski at krucinski@ch13akron.com
             Joseph A. Ferrise at jferrise@ch13akron.com

       Debtors' Counsel
             Mark H. Knevel at mknevel@knevel.com

By Ordinary US Mail

       Debtor
             Brandi Monique Daniels
             322 Trigonia Drive
             Akron, OH 44302




  17-52679-amk      Doc 63     FILED 06/05/19     ENTERED 06/05/19 16:07:51           Page 3 of 3
